DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 should be dependent on claim 11.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  Claim 15 should be dependent on claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen (US 6251201 hereinafter Allen '201) .
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

In regards to claim 1, Allen ‘201 discloses;” A method of introducing a cable into a 
longitudinally extending conduit comprising the steps of forming at least one longitudinally extending compartment (Abstract, Col. 1, Lines 9-14)), connecting a longitudinally extending sheet of material to the compartment (Col. 3, Lines 13-27), positioning a cable adjacent to the sheet of material (Col. 4, Lines 14-23, Claim 7 of ‘201), attaching the ends of the sheet of material to form an additional compartment with the cable in the additional compartment (Col. 3, lines 28-36, Claim 1 of ‘201), and inserting the compartments into the conduit (Col. 4, lines 1-5).”
 The method of claim 1 further comprising the step of inserting a pulling device in the at least one longitudinally extending compartment (Fig. 4 (26, 27), Col. 4, Lines 25-35).”

In regards to claim 3, Allen ‘201 discloses;” The method of claim 1 wherein the step of forming includes the step of attaching the ends of a second sheet of material (Fig. 4 (14-16)).”

In regards to claim 4, Allen ‘201 discloses;” The method of claim 3 wherein the step of connecting a longitudinally extending sheet of material to the compartment is accomplished by attaching one end of the sheet of material to the compartment (Fig. 4, Col. 3, Lines 28-37).”

In regards to claim 5, Allen ‘201 discloses;” The method of claim 4 wherein the step of attaching one end includes the step of attaching one end of the sheet at the position where the ends of the second sheet of material of the at least one compartment are attached (Fig. 4, Col. 3, Lines 28-37).”

In regards to claim 6, Allen ‘201 discloses;” A method of introducing a cable into a longitudinally extending conduit (Abstract, Col. 1, Lines 9-14)) comprising the steps of forming at least one longitudinally extending compartment (Fig. 4, Col. 3, Lines 28-37), connecting a longitudinally extending sheet of material to the compartment, forming an additional compartment with a cable in it by attaching the ends of the sheet of material around the cable, and inserting the compartments into the conduit (Col. 3, Lines 13-55).”
In regards to claim 7, Allen ‘201 discloses;” The method of claim 6 further comprising the step of inserting a pulling device in the at least one longitudinally extending compartment (Fig. 4, Col. 4, Lines 25-35).”

In regards to claim 8, Allen ‘201 discloses;” The method of claim 1 wherein the step of forming the at least one longitudinally extending compartment includes the step of attaching the ends of a second sheet of material (Fig. 4 shows multiple sheet materials attached to each other).”

In regards to claim 9, Allen ‘201 discloses;” The method of claim 8 wherein the step of connecting a longitudinally extending sheet of material to the compartment is accomplished by attaching one end of the sheet of material to the compartment (Fig. 4 shows multiple sheet materials attached to each other).”

In regards to claim 10, Allen ‘201 discloses;” The method of claim 9 wherein the step of attaching one end includes the step of attaching one end of the sheet at the position where the ends of the second sheet of material of the at least one compartment are attached (Fig. 4 shows multiple sheet materials attached to each other).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 6251201 hereinafter Allen '201) a in view of Allen (US 2015/0244155 hereinafter Allen '155).

In regards to claim 11, Allen ‘201 discloses;” An apparatus to be inserted into a longitudinally extending conduit comprising at least one longitudinally extending compartment (Abstract, Col. 1, Lines 9-14)), a longitudinally extending sheet of material attached to said compartment (Col. 3, Lines 13-27)”, but does not directly disclose;” said sheet of material having compatible fastening elements carried on opposed ends of said sheet of material such that a longitudinally extending cable can be positioned between said ends and said ends can be attached to each other to form an additional compartment carrying the cable.”
Allen ‘201 does disclose the edges of the fabric is capable of being stitched, fused together or any another method (Col. 3, Lines 28-37).
Allen ‘155 discloses a fabric sleeve used within a conduit to secure cables that is held together with a hook and loop (Velcro) system (Abstract). Allen ‘155 further discloses other common methods to securing fabric materials together include glue or some other adhesive. It would have been obvious to one skilled in the art to use various methods to secure fabric edges together in addition to sewing, gluing, or fusing such as Velcro. It would have been well within the capabilities of a skilled artisan to use Velcro or a hook and loop attachment system to form a fabric sleeve, and therefore, using the hook and loop method as disclosed by Allen ‘155 with the disclosure of Allen ‘201, the claimed invention is disclosed.

In regards to claim 12, a modified Allen ‘201 discloses;” The apparatus of claim 11 further comprising a pulling device in said at least one longitudinally extending compartment (‘201 Fig. 4 (26, 27), Col. 4, Lines 25-35).”

In regards to claim 13, a modified Allen ‘201 discloses;” The apparatus of claim 11 wherein said at least one compartment and said additional compartment are made of a material having a lower coefficient of friction than said cable (‘201 Col. 3, Lines 56-67).”

In regards to claim 14, a modified Allen ‘201 discloses;” The apparatus of claim 13 wherein said material is a fabric (‘201 Col. 3, Lines 56-67).”

In regards to claim 15, a modified Allen ‘201 discloses;” The apparatus of claim [[1]] 11 wherein the ends of a sheet of material are connected at a point to form said at least one longitudinally extending compartment, and one end of said sheet of material is attached to said at least one longitudinally extending compartment at said point (’201 Fig. 4 shows multiple sheet materials attached to each other ‘155 Fig. 4).

In regards to claim 16, a modified Allen ‘201 discloses;” The apparatus of claim [[1]] 11 wherein said compatible fastening elements are a hook material and a loop material (‘155 Abstract).”

In regards to claim 17, Allen ‘201 discloses;” An apparatus to be inserted into a longitudinally extending conduit comprising at least one longitudinally extending compartment (Abstract, Col. 1, Lines 9-14)), a longitudinally extending cable positioned so that when said ends of said sheet of material are attached to form an additional compartment, said cable is in said additional compartment (Col. 4, Lines 14-23, Claim 7 of ‘201).”, but does not directly disclose;” a sheet of material having compatible fastening elements carried on opposed ends, one of said ends being attached to said compartment”
Allen ‘201 does disclose the edges of the fabric is capable of being stitched, fused together or any another method (Col. 3, Lines 28-37).
Allen ‘155 discloses a fabric sleeve used within a conduit to secure cables that is held together with a hook and loop (Velcro) system (Abstract). Allen ‘155 further discloses other common methods to securing fabric materials together include glue or some other adhesive. It would have been obvious to one skilled in the art to use various methods to secure fabric edges together in addition to sewing, gluing, or fusing such as Velcro. It would have been well within the capabilities of a skilled artisan to use Velcro or a hook and loop attachment system to form a fabric sleeve, and therefore, using the hook and loop method as disclosed by Allen ‘155 with the disclosure of Allen ‘201, the claimed invention is disclosed.

In regards to claim 18, a modified Allen ‘201 discloses;” The apparatus of claim 17 further comprising a pulling device in said at least one longitudinally extending compartment (Allen ‘201 Fig. 4 (26, 27), Col. 4, Lines 25-35).”

In regards to claim 19, a modified Allen ‘201 discloses;” The apparatus of claim 17 wherein said at least one compartment and said additional compartment are made of a material having a lower coefficient of friction than said cable (Allen ‘201 Col. 3, Lines 56-67).”

In regards to claim 20, a modified Allen ‘201 discloses;” The apparatus of claim 19 wherein said material is a fabric (Allen ‘201 Col. 3, Lines 56-67).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent prior art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847